In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00255-CR



       NATHANIAL ERWIN FERRELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 17-0329X




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Appellant Nathanial Erwin Ferrell has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       March 31, 2020
Date Decided:         April 1, 2020

Do Not Publish




                                               2